Citation Nr: 1002250	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left hand injury.

2.  Entitlement to an initial compensable rating for 
residuals of a right hand injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1979 to 
November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision review officer (DRO) decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted service connection for 
residuals of left and right hand burn injuries, identified 
and rated as scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7802.  

In December 2007 the Board remand the Veteran's current 
claims so that the symptomology associated with the Veteran's 
service connected residuals of left and right hand injuries 
could be determined.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for residuals of 
injuries he sustained to his left and right hands when a 
grenade simulator unexpectedly detonated while he was holding 
it during active service in Germany.  The Veteran states that 
since he was injured, his left and right hands ache, throb, 
experience generalized pain, and become cold, that these 
symptoms occur multiple times per day, go on for between five 
and fifteen minutes per episode, and occur on a daily basis.  
These episodes render his hands unusable until they subside.  

On November 27, 2009 the Appeals Management Center (AMC) 
received VA treatment records dated November 3, 2009, along 
with a written statement from the Veteran indicating that he 
wishes the records to be considered and that he believes they 
support his claim.  These treatment records note that the 
Veteran complained of wrist pain and that he was given an 
assessment of wrist degenerative joint disease (DJD) from 
excessive ulnar length impinging on his carpal bones.  On 
November 4, 2009, the treating clinician added an addendum 
noting that the trauma from having a grenade explode near his 
hands could have contributed to his traumatic arthritis.  
Repetitive work with his hands including lifting could also 
have contributed to developing arthritis in his wrists.  The 
RO issued a supplemental statement of the case (SSOC) on 
November 30, 2009.  Sequentially, it was placed before the 
November 2009 VA treatment records in the claim file, and a 
duplicate copy of the November 30, 2009, SSOC was placed 
after the November 2009 VA treatment records in the claim 
file.  The November 30, 2009 SSOC does note or discuss the 
November 2009 VA treatment records.  As the Veteran has not 
specifically waived RO/AMC jurisdiction of the newly 
submitted VA treatment records and the RO/AMC has not 
considered this relevant evidence in the first instance, a 
remand pursuant to 38 C.F.R. § 20.1304 is necessary.

Accordingly, the case is REMANDED for the following action:

The claims should be readjudicated, and 
the RO must specifically note and discuss 
the November 2009 VA treatment records.  
If either of the claims remain denied, the 
RO should issue a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


